Citation Nr: 0102167	
Decision Date: 01/26/01    Archive Date: 01/31/01

DOCKET NO.  95-05 865	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a 
motor vehicle accident (to include disabilities of the left 
pelvis/hip, knee, ankle, and lacerations).

2.  Entitlement to a compensable disability rating for left 
ear hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Associate Counsel




INTRODUCTION

The veteran served on active duty from November 1981 to 
September 1985 in the United States Air Force, and from 
October 1987 to September 1991 in the United States Coast 
Guard.

Service connection was granted for left ear hearing loss by a 
May 1993 rating decision.  A noncompensable (zero percent) 
disability rating was assigned, effective September 11, 1991.

This matter is before the Board of Veterans' Appeals (Board) 
from a September 1994 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  
The RO in Los Angeles, California, currently has jurisdiction 
over the veteran's claims folder.

The veteran provided testimony at a personal hearing 
conducted before the RO in April 1999, a transcript of which 
is of record.

As an additional matter, the Board notes that the veteran 
perfected an appeal to the RO's determination in the 
September 1994 rating decision to grant service connection 
for tinnitus and assign a noncompensable disability rating.  
The veteran contended that he was entitled to a compensable 
rating for his tinnitus.  However, in a December 1999 Hearing 
Officer's Decision/Supplemental Statement of the Case, a 10 
percent disability rating was assigned for the veteran's 
tinnitus, effective April 21, 1999.  This is the maximum 
schedular rating available for tinnitus under VA regulations.  
38 C.F.R. § 4.87, Diagnostic Code 6260.  Therefore, the issue 
of entitlement to a higher rating is considered resolved.  
See AB v. Brown, 6 Vet. App. 35 (1993).  Also in December 
1999, the RO granted an increased rating of 10 percent for 
the veteran's right ankle, effective April 21, 1999.  
Thereafter, the veteran filed timely Notice of Disagreements, 
contending that he was entitled to earlier effective dates 
for the assignment of the 10 percent disability ratings for 
both his tinnitus and right ankle disorder.  Nevertheless, no 
Substantive Appeal appears to have been submitted by the 
veteran following the respective Statements of the Case 
regarding these earlier effective date claims.  Consequently, 
the Board currently has no jurisdiction to address these 
issues.  See 38 C.F.R. §§ 20.200, 20.302 (2000).  Moreover, 
the Board notes that in an August 2000 rating decision, the 
RO assigned earlier effective dates of September 11, 1991, 
for the assignment of the 10 percent disability ratings for 
both the right ankle and the tinnitus.

Similarly, the Board notes that the veteran filed a timely 
Notice of Disagreement to an October 2000 rating decision 
which denied his claim for a disability rating in excess of 
10 percent for residuals of a right ankle fracture.  However, 
it does not appear in the documents assembled for review that 
the veteran filed a Substantive Appeal after a Statement of 
the Case was issued in December 2000.  Thus, the Board 
currently has no jurisdiction to address this issue.  See 
38 C.F.R. §§ 20.200, 20.302.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

In September 1991, the veteran submitted a VA Form 21-526, 
Application for Compensation or Pension, in which he claimed 
entitlement to service connection for various disabilities 
due to injuries sustained in October 1990.  These 
disabilities included fracture of the left pelvis, fracture 
of the left ankle, dislocated left hip, and residuals of 
surgery from the left leg through the knee.  Additionally, he 
claimed service connection for hearing loss of the left ear.

The veteran's service medical records were subsequently 
obtained which reflect that he sustained numerous injuries in 
a single motor vehicle accident in October 1990 in which he 
was a driver.  Moreover, these records reflect that the 
veteran was under the influence of alcohol at the time of the 
accident.  Diagnoses included left ankle fracture, open; left 
hip fracture-dislocation; forearm laceration; rash; and 
alcohol dependence.  Further, an October 1990 operation 
report notes that the veteran's alcohol level was reportedly 
greater than 0.3.  An October 1990 Memorandum for Commanding 
Officer regarding the veteran's evaluation at the Triservice 
Alcoholism Recovery Facility notes that the veteran had an 
alcohol related admission with a blood alcohol level of 
0.337mg%.  He was subsequently hospitalized at the Naval 
Alcohol Rehabilitation Center for alcohol dependence from 
February to March 1991.  These records do not contain a line 
of duty determination regarding the motor vehicle accident.

Regarding the veteran's hearing loss claim, it is noted that 
his June 1991 separation examination included an audiological 
evaluation which revealed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
6000
RIGHT
5
0
5
5
5
10
LEFT
10
5
0
10
70
65

Further, the examination resulted in a diagnosis of left high 
tone hearing loss.

As an additional matter, it is noted that the service medical 
records reflect that the veteran was ultimately discharged 
from service because of his right ankle problems.

The veteran underwent a VA orthopedic examination in 
September 1992 in conjunction with his claim.  At this 
examination, he reported that he was involved in a motor 
vehicle accident in October 1990, in which he sustained a 
traumatic dislocation of the left hip as well as an open 
fracture of the left ankle.  Following examination of the 
veteran, the examiner's diagnoses included status post 
traumatic dislocation of the left hip with fracture of the 
posterior acetabular margin, with early osteoarthritis; and 
healed "bimalleolar" fracture, left ankle, with early 
osteoarthritis.

As noted above, service connection was granted for left ear 
hearing loss by a May 1993 rating decision.  A noncompensable 
disability rating was assigned, effective September 11, 1991.

In August 1993, the veteran submitted a VA Form 21-4176, 
Report of Accidental Injury, regarding the October 1990 motor 
vehicle accident.  He reported that he was on an authorized 
pass at the time of the accident.  Moreover, he reported that 
he had been at a party prior to the accident, and that he had 
been drinking beer.  Regarding the circumstances of the 
accident, the veteran reported that he was driving home to 
the base when he fell asleep behind the wheel and struck a 
utility pole.  He noted that he had been driving at 
approximately 45 miles per hour (mph) at the time of the 
accident.  With respect to the surrounding area, he reported 
that he was driving on an asphalt roadway, that the roadway 
was dry, that the weather was clear, and that it was dark.  
Additionally, it is noted that the veteran indicated that the 
Honolulu Police Department made a report of this accident.

The RO promulgated an administrative decision in November 
1993 as to whether the October 1990 motor vehicle accident 
occurred within the line of duty.  It is noted that the RO 
summarized the service medical records regarding the 
accident, as well as the provisions of 38 C.F.R. § 3.1 
regarding line of duty determinations.  Based on the 
foregoing, the RO found that the fact that the veteran was 
involved with drinking just prior to his accident, and was 
driving at the speed of 45 mph, his manner of operating a 
vehicle was so unreasonable and dangerous as to constitute a 
wanton and reckless disregard of the probable consequences.  
Thus, the RO found that it would be reasonable to conclude 
that the accident proximately resulted from such factors and 
the injures sustained were a result of the veteran's own 
misconduct.

In December 1993, the veteran underwent a VA audiological 
examination which revealed pure tone thresholds, in decibels, 
as follows:




HERTZ



500
1000
2000
3000
4000
Average
RIGHT
10
10
5
5
10
8
LEFT
10
10
5
10
75
25

Speech recognition scores were 100 percent for both ears.  
Diagnosis from this examination was left sensory-neural 
hearing loss.

The veteran subsequently underwent a VA medical examination 
in January 1994, which diagnosed, among other things, 
residual injury, left pelvis, knee, and ankle.

In the September 1994 rating decision, the RO, among other 
things, denied service connection or residuals of left 
pelvis/hip, knee and ankle injuries and numerous superficial 
lacerations due to motor vehicle accident.  The RO 
specifically referred to the November 1993 administrative 
decision in denying this claim.  By this same decision, the 
RO denied the veteran's claim of entitlement to a compensable 
disability rating for the veteran's left ear hearing loss.  
The veteran appealed both of these denials to the Board.

At his April 1999 personal hearing, the veteran testified, in 
part, about the circumstances of his October 1990 motor 
vehicle accident, including the injuries he sustained 
therein.  He asserted that he fell asleep because there was a 
carbon monoxide leak with his car, and that his consumption 
of alcohol was not the proximate cause of the accident.  
Further, he testified that there had been a line of duty 
determination hearing several months after the accident, and 
that it was determined that it occurred within the line of 
duty.  He testified that he had had one copy of this 
determination, which he had given to the RO, but that this 
evidence could not be located at the present time.  Moreover, 
he testified that the local police took an accident report, 
but no charges were ever pressed or anything.  He identified 
the police as the Hawaii police department in Honolulu.

The veteran's former commanding officer submitted a letter, 
dated in January 2000, regarding the line of duty 
determination of the October 1990 motor vehicle accident.  It 
was noted that the accident investigation revealed that 
alcohol was a contributing factor, and, as a result, Coast 
Guard Administrative Procedures called for a line of duty 
determination.  It was further noted that at the time of the 
hearing, evidence was produced that demonstrated that the 
veteran had been identified as a problem drinker by the 
Master of Arm for the Command.  Furthermore, the evidence 
showed that the veteran sought treatment through the Coast 
Guard's Alcohol Rehabilitation Center (ARC) program, and that 
he was denied the opportunity by his supervisor for some 
unknown reason.  Based on the evidence, it was the commanding 
officer's opinion that the veteran followed Coast Guard 
procedures, and should have been placed in the ARC program 
long before the accident occurred.  Therefore, it was 
concluded that the accident was not due to the veteran's own 
misconduct.  Moreover, the former commanding officer stated 
that since the veteran was on active duty in a liberty 
status, and since the Coast Guard was culpable for his 
continued alcohol dependence, there was no alternative but to 
find that the veteran acted in the line of duty and not due 
to misconduct.  It was further stated that this finding was 
upheld by the Commander of the Fourteenth Coast Guard 
District.  

In an October 2000 Supplemental Statement of the Case, the RO 
acknowledged the contents of the January 2000 letter from the 
veteran's former commanding officer.  The RO also noted that 
no reply had been received from the Coast Guard for the line 
of duty information referred to in this letter.  Accordingly, 
the RO concluded that, in absence of information to the 
contrary, the contents of the January 2000 letter were 
accepted as true.  Nevertheless, the RO found that this did 
not change the decision that the veteran consumed alcohol 
prior to the accident and that the resulting intoxication 
resulted proximately and immediately in the disabilities 
incurred in the accident.  The facts did not show that the 
veteran was compelled to engage in activities that would be 
unsafe after consuming alcohol.  Consequently, the RO 
concluded that even though the Coast Guard found that the 
injuries occurred in the line of duty, that finding was 
obviously contradictory to VA laws that the veteran's 
injuries were shown to be the result of his own willful 
misconduct and that misconduct was shown to be the proximate 
cause of his injuries.  See 38 C.F.R. § 3.1(m) ("In line of 
duty" means an injury or disease incurred or aggravated 
during a period of active military service unless such injury 
or disease was the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, was a 
result of his abuse of alcohol or drugs.  A service 
department finding that injury or disease occurred in line of 
duty will be binding on VA unless it is patently inconsistent 
with the requirements of laws administered by VA).

In the instant case, the Board notes that the law provides 
that the Secretary shall make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), to be codified at 38 
U.S.C.A. § 5103A.  For the reasons stated below, the Board 
finds that additional development is necessary for both the 
veteran's motor vehicle and left ear hearing loss claims in 
order to comply with the duty to assist.

With respect to the veteran's claim of entitlement to service 
connection for residuals of a motor vehicle accident, the 
Board notes that the veteran reported on the August 1993 
Report of Accidental Injury and at his April 1999 personal 
hearing that the police department in Honolulu, Hawaii, made 
an accident report regarding the October 1990 incident.  It 
does not appear from the documents assembled for the Board's 
review that this accident report was ever obtained.  Thus, 
the Board concludes that this case should be remanded for the 
RO to request this report.

The Board is also of the opinion that the RO should make 
another request to the Coast Guard for records concerning the 
in-service line of duty determination identified by the 
veteran and his former commanding officer.

In regard to the left ear hearing loss claim, the Board notes 
that VA regulations provide if a claimant has service-
connected hearing loss in one ear and nonservice-connected 
hearing loss in the other ear, the hearing in the ear having 
nonservice-connected loss should be considered normal for 
purposes of computing the service-connected disability 
rating, unless the claimant is totally deaf in both ears.  
38 C.F.R. § 4.85(f); see also Boyer v. West, 210 F.3d 1351 
(Fed. Cir. 2000); VAOPGCPREC 32-97.  In such situations, a 
maximum 10 percent evaluation is assignable where hearing in 
the service-connected ear is at Level X or XI. 38 C.F.R. § 
4.85, Diagnostic Code 6100.  Here, the Board notes that the 
veteran does not appear to satisfy the criteria for a 
compensable rating for his left ear hearing loss.  However, 
the veteran's last VA examination of his left ear hearing 
loss for disability evaluation purposes was in December 1993, 
more than seven years ago.  Consequently, the Board is of the 
opinion that the medical evidence on file may not accurately 
represent the current nature and severity of the service-
connected disability.  Therefore, the Board concludes that a 
remand is required for a new examination.

Since the Board has determined that a new examination is 
necessary with respect to this case, the veteran is hereby 
informed that 38 C.F.R. § 3.326(a) provides that individuals 
for whom examinations have been authorized and scheduled are 
required to report for such examinations.  The provisions of 
38 C.F.R. § 3.655 addresses the consequences of a veteran's 
failure to attend scheduled medical examinations.  That 
regulation at (a) provides that, when entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination and a claimant, without "good cause," fails 
to report for such examination, action shall be taken.  At 
(b) it is provided that when a claimant fails to report for 
an examination scheduled in conjunction with an original 
compensation claim, the claim shall be rated based on the 
evidence of record.  However, when the examination was 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.

As an additional matter, the Board notes that there has been 
a significant change of law during the pendency of this 
appeal.  Specifically, the Veterans Claim Assistance Act of 
2000, which the President signed into law on November 9, 
2000.  Among other things, this law redefines the obligations 
of VA with respect to the duty to assist.  Since it has 
already been determined that a remand is required, the Board 
is of the opinion that the RO should address in the first 
instance the applicability of the Veterans Claims Assistance 
Act of 2000 to the facts of the instant case.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO should make attempt through 
official channels to obtain the October 
1990 accident report from the police 
department in Honolulu, Hawaii.

2.  The RO should make another attempt 
through official channels to obtain the 
veteran's service records regarding the 
purported in-service line of duty 
determination of the October 1990 motor 
vehicle accident.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his left ear 
hearing loss since December 1993.  After 
securing any necessary release, the RO 
should obtain these records.

4.  After obtaining any additional 
records to the extent possible, the RO 
should schedule the veteran for 
examination to evaluate the current 
nature and severity of his left ear 
hearing loss.  The claims folder should 
be made available to the examiner for 
review before the examination.  

5.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87, 00-92, and 
01-02, as well as any pertinent formal or 
informal guidance that is subsequently 
provided by VA, including, among other 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent court decisions that are 
subsequently issued also should be 
considered.  

After undertaking any development deemed essential in 
addition to that requested above, the RO should then 
readjudicate the issues on appeal in light of any additional 
evidence added to the records assembled for appellate review.  
If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran should be furnished a 
Supplemental Statement of the Case and an opportunity to 
respond.  By this remand, the Board intimates no opinion as 
to any final outcome warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




